                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                      DISTRICT OF NEVADA
                 6                                                  ***
                 7    COLONY INSURANCE COMPANY,                            Case No. 2:18-CV-1950 JCM (NJK)
                 8                                         Plaintiff(s),                    ORDER
                 9           v.
               10     JUAN M. SANCHEZ, et al.,
               11                                        Defendant(s).
               12
               13            Presently before the court is the matter of Colony Ins. Co. v. Sanchez et al., case number
               14     2:18-cv-01950-JCM-NJK.
               15            Plaintiff Colony Insurance Company (“Colony”) initiated this lawsuit against three
               16     defendants on October 10, 2018. (ECF No. 1). On March 5, 2019, defendant Juan Sanchez filed
               17     a motion for summary judgment. (ECF No. 28). On August 26, 2019, Colony filed a motion for
               18     summary judgment. (ECF No. 65). Sanchez then filed an amended motion for summary
               19     judgment on August 27, 2019. (ECF No. 68).
               20            On October 2, 2019, the parties filed a notice of settlement stating that they “have
               21     reached a settlement of all claims in this action.” (ECF No. 76). The parties further stated that
               22     they “are working to complete the written settlement agreement and will file the appropriate
               23     dismissal documents after the settlement agreement has been executed.” Id.
               24     ...
               25     ...
               26     ...
               27     ...
               28     ...

James C. Mahan
U.S. District Judge
                1            The court orders the parties to file a status report within fourteen (14) days of the date of
                2     this order indicating the status of the settlement agreement.
                3            Accordingly,
                4            IT IS SO ORDERED.
                5            DATED December 23, 2019.
                6                                                   __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                   -2-
